Action to recover damages alleged to have been sustained by plaintiffs as a result of the alleged tortious acts of defendants in conceiving and successfully consummating a conspiracy to wreck the New York Tobacco Exchange, Inc., and thereby deprive plaintiffs of their property. Order denying motion of defendants Harold L. Bache and others for judgment dismissing complaint and for other relief, and order denying motion of defendants John L. Julian and others to dismiss the complaint, to strike out certain parts of the complaint, to make the complaint inore definite and certain and to compel plaintiffs to separately state and number the causes of action, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendants to answer within twenty days after service of order upon payment of said costs. No opinion. Present — McAvoy, Merrell, O’Malley, Townley and Untermyer, JJ.